Durham, C.J.
(dissenting) — I disagree with the majority regarding the validity of the declaration of emergency in the Spokane ordinance at issue. Relying on CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996), the majority concludes that a bare legislative assertion of an emergency, unless obviously false, forecloses the people’s referendum right. This court has never granted such deference to a Legislature’s conclusory assertion that an emergency exists. Rather, deference is granted only to the declaration of facts that constitute the alleged emergency. It remains a judicial question whether those facts indeed constitute an emergency. Because the Spokane ordinance responds only to a continuing problem of economic decline in the downtown retail area, it cannot be said to address an emergent threat. It therefore fails to state an emergency and should be subject to referendum.
ANALYSIS
The majority relies on some language from CLEAN v. State that at first blush seems to foreclose any inquiry into the validity of a legislative declaration of emergency: " ' "Legislative declarations of fact, such as the existence of an emergency, are deemed conclusive unless they are 'obviously false and a palpable attempt at dissimula*479tion.’ ” ’ ’1 This language, however, must be considered in light of its application in the cases from which it was born. As the forthcoming discussion illustrates, similar language has been used in many of our emergency clause cases.1 2 Notwithstanding such broad language of deference, however, this court has routinely invalidated legislative declarations of emergency. We have done so without ever concluding that the Legislature had falsely declared an emergency. This would not be possible were deference granted, as the majority mistakenly believes, to the mere legislative assertion that an emergency exists.
SUMMARY OF OUR EMERGENCY CLAUSE CASES
Were it the case that courts must defer to a declaration of emergency itself, courts would never need to discuss the factual bases for legislation absent allegations of legislative deceit. Legislative declarations of emergency would rarely, if ever, be contested since the Legislature would need only declare an emergency to foreclose virtually any challenge. Instead, deference has been granted only to the legislative declaration of facts constituting the emergency. This point was expressly made in State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.2d 1 (1933), which is the original source of the language in CLEAN v. State regarding the conclusive nature of legislative declarations of emergency.3
In Hamilton, this court considered the validity of decla*480rations of emergency in two depression-era acts providing relief in response to statewide unemployment and poverty.4 The Legislature declared that " '[discontent, social unrest and incipient insurrection exist. Acts of insurrection are occurring.’ ”5 6The appellant did not argue that insurrection was insufficiently emergent to suspend the referendum right. Rather, the appellant disputed the Legislature’s factual assertion that there was such a degree of social unrest. The court made clear that the courts will defer to legislative declarations of facts constituting an emergency:
We have always held to the rule that the legislative declaration of the facts constituting the emergency is conclusive, unless, giving effect to every presumption in its favor, the court can say that such legislative declaration, on its face, is obviously false and a palpable attempt at dissimulation[6]
Having given conclusive effect to the legislative declaration that insurrection was occurring, it was a simple matter for the court to conclude that insurrection was a sufficiently emergent threat to justify suspension of the referendum right.7
In the next three emergency clause cases, the court affirmed this principle by taking legislative declarations of the facts at face value. Yet, the court gave no conclusive effect to the declarations of emergency themselves. Instead, the court invalidated the declarations of emergency in all three cases because the factual bases for the alleged emergencies were not emergent.
First, in State ex rel. Robinson v. Reeves, 17 Wn.2d 210, 135 P.2d 75, 146 A.L.R. 280 (1943), the court considered the validity of a declaration of emergency in an act relating to public utilities funding and operations. In holding *481the declaration of emergency invalid, the court emphasized that the referendum power is suspended only upon an immediate threat to the public peace, health, or safety.8 The court concluded that the acquisition and operation of public utilities, while in the public interest, was not an emergency, notwithstanding the Legislature’s declaration that it was.9
"Promotion of the public welfare” is not a criterion by which we may be guided in determining whether or not an emergency exists which defeats the right to refer the act to the people ....
To uphold a legislative declaration of emergency such as this would destroy the referendum and would permit the legislature, or a group of electors barely sufficient to invoke an initiative, to impose its will upon the majority in any instance where it is seen fit to attach to an act a declaration of emergency.[10]
Next, in State ex rel. McLeod v. Reeves, 22 Wn.2d 672, 157 P.2d 718 (1945), the court invalidated a declaration of emergency in an act amending the game code. The court rejected the suggestion that the amendments were emergency measures necessary to correct an alleged constitutional problem with the then existing code.11 Again, the court emphasized that it is a judicial question whether the factual bases for legislation constitute an emergency.12 The court concluded that the need to reorganize the game commission was not sufficiently emergent to suspend the referendum right.13
Then, in State ex rel. Kennedy v. Reeves, 22 Wn.2d 677, *482157 P.2d 721 (1945), the court invalidated a declaration of emergency in an act regarding the administration of state timber resources. The court rejected arguments that the act was immediately necessary as an economic measure to quash duplicative timber management functions and to consolidate control over timber resources.14 The court expressly held that the referendum right could not be defeated by the mere declaration of emergency:
We think it too clear to require argument that the legislature cannot defeat the constitutional right, reserved by the people ... by merely inserting in an act ....
"This act is necessary for the immediate preservation of the public peace, health and safety . . . .”[15]
Notwithstanding the beneficial nature of the act, it did not address an emergent threat and was, therefore, subject to referendum.16
This brings us to State ex rel. Pennock v. Reeves, 27 Wn.2d 739, 179 P.2d 961 (1947), in which the court erroneously stated in dictum that conclusive effect is given to a legislative declaration of emergency itself. In Pennock, the plaintiff sought a writ of mandate to compel the Secretary of State to accept filings for referendum against parts of two amendatory welfare acts. The court held, on the only issue before it, that when any portion of a law addresses an emergency, the entire law is immune from referendum.17 Since the plaintiff conceded that the appropriations provisions of the acts were emergent and in support of an existing state institution,18 his writ was necessarily denied. Yet, the court went on to state in dictum:
In each of the statutes in the cases at bar is a declaration *483that the act is necessary for the immediate preservation of the public peace, health, and safety. We have consistently held that such legislative declaration of emergency and necessity for the enactment is conclusive and must be given effect, unless the declaration on its face is obviously false; and, in determining the truth or falsity of the legislative declaration, we will enter upon no inquiry as to the facts, but must consider the question from what appears upon the face of the act, aided by the court’s judicial knowledge. State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.(2d) 1. We must give to the action of the legislature and its declaration of an emergency every favorable presumption[19]
In doing so, the court misstated the rule it cited from Hamilton. As discussed earlier, the Hamilton court stated that the court had always given conclusive effect to legislative declarations of facts constituting an emergency, and the Kennedy court expressly rejected the suggestion that the declaration of emergency itself was given conclusive effect.
Fortunately, there is no precedential effect to this misstatement because the doctrine of stare decisis does not apply to language that is unnecessary to the conclusion reached.20 It is well established that the precedential effect of such general statements is confined to the facts and issues before the court.21 The plaintiff never challenged the validity of the declarations of emergency; indeed, he conceded their validity. He sought only to subject the non-emergency provisions of the acts to referendum. Thus, the court’s misstatement, though often repeated, is not binding authority.
Unfortunately, this court has often turned, ill-advisedly, to Pennock for the scope of judicial deference in emergency clause cases. However, subsequent emergency clause cases purporting to apply this rule from Pennock, up to *484and including CLEAN v. State, make clear that the declaration of emergency itself is given no conclusive effect. Rather, in order for the court to uphold the validity of a declaration of emergency, there must be facts that are legally sufficient to constitute an emergency. This court has not hesitated to hold legislation subject to referendum despite a legislative declaration of emergency when the facts did not demonstrate an emergent threat to the public.
In the next emergency clause case after Pennock, this court struck down a declaration of emergency in a city ordinance much like the present one. At issue in State ex rel. Gray v. Martin, 29 Wn.2d 799, 189 P.2d 637 (1948) was a Tacoma ordinance authorizing the purchase of property to construct a municipal airport. The ordinance stated that a public emergency existed and that in order to provide adequate transportation facilities it was imperative that the ordinance take effect immediately. Like the Spokane charter in the present case, the Tacoma charter provided for suspension of the referendum right upon a declaration of emergency in an ordinance. The City argued that the declaration of emergency was conclusive since it was not obviously false on its face and there were no judicially noticeable facts indicating falsity.22 The ordinance at issue provided in relevant part:
Section 4. That in order to provide adequate transportation facilities for the inhabitants of the City of Tacoma and for the support of the City government it is imperative that the provisions of this ordinance become effective without delay and by reason thereof a public emergency is hereby declared to exist making it necessary that this ordinance take effect immediately after publication and that the same shall take effect immediately after publication[23]
The court quoted the Pennock court’s assertion that a *485legislative declaration of emergency is conclusive unless obviously false.24 Nevertheless, the court invalidated the declaration of emergency, holding that the ordinance failed to state an emergency.25
In doing so the court clarified that the declaration to which deference is granted is not the assertion of an emergency itself, but the declaration of the facts constituting the emergency. Therefore, no weight was given the city council’s opinion that the public transportation need was emergent. Rather, the court concluded that the ordinance, by failing to declare facts that constituted an emergency, failed to declare any emergency to which deference could be granted.
The Gray court explained that an emergency is that " 'which calls for immediate action or remedy; pressing necessity; exigency; a sudden or unexpected happening.’ ”26 Although the ordinance stated facts regarding the need for public transportation, there were no facts that explained why public transportation was so inadequate that emergency measures were required:
[T]he ordinance contains no statement that a public emergency exists with reference to transportation facilities in Tacoma. True, the statement "to provide adequate transportation facilities” may be interpreted to imply that there is a need for such facilities; but the statement does not declare, nor can it be construed to mean, that the transportation facil*486ities in Tacoma are so insufficient or inadequate as to require immediate additional facilities.[27]
The court adhered to this principle in its next emergency clause case by striking down yet another legislative declaration of emergency. In State ex rel. Humiston v. Meyers, 61 Wn.2d 772, 380 P.2d 735 (1963), the court attempted to clarify the ambiguity created by the Pennock dictum. At issue was the validity of a declaration of emergency in an act authorizing certain gambling activities. The court noted that "[i]t would be inaccurate to say that our former decisions have been consistent in discussing and announcing the rule to be applied.”28 By way of example, the court quoted the Pennock court’s overstatement of the rule.29 In holding the declaration of emergency invalid, the court then clarified that no conclusive effect is given the declaration of emergency itself:
The touchstone of the rule is ". . . what appears upon the face of the act, aided by the court’s judicial knowledge.”
The face of the act is patently devoid of any facts relating to an emergency (with the exception of the emergency clause itself). . . . We do not indicate that the inclusion of a legislative declaration of policy in an act would, ipso facto, remove the emergency clause from the ambit of the court’s constitutional duty to project and test the clause upon the backdrop of the constitution.[30]
The court could hardly have been more clear in its rejection of the idea that the declaration of emergency itself is entitled to deference:
"[T]he legislature has no right to tack an emergency clause onto an act in order to prevent the people from exercising *487their right of referendum, unless that act is clearly within the exception set forth in the amendment.”[31]
The next time (and last time before CLEAN v. State) that this court considered a challenge to a declaration of emergency was in an appeal from a conviction for drug loitering. In City of Tacoma v. Luvene, 118 Wn.2d 826, 827 P.2d 1374 (1992), the defendant challenged the ordinance on overbreadth, vagueness, and preemption grounds. A minor issue was the defendant’s novel argument that an invalid declaration of emergency rendered the drug loitering ordinance unenforceable. The court stated that legislative declarations of fact, including declarations of emergency, are conclusive unless " 'obviously false and a palpable attempt at dissimulation.’ ”32 In doing so, the court repeated the error of the State ex rel. Pennock v. Reeves court by incorrectly paraphrasing State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.2d 1 (1933). Yet, in upholding the declaration of emergency the court did not simply defer to the declaration of emergency, but looked to the facts constituting the emergency. The ordinance provided, in part:
"That time is of the essence in this matter because the City’s drug problems are increasing rapidly, causing imminent danger to the public health and safety and to property in the area where drug use is taking place . . . ,”[33]
The court concluded that there was no falsehood or dissimulation behind the factual assertion of the City’s rapidly increasing drug problems. It was clear, therefore, that such a threat was sufficiently emergent to validate the declaration of emergency.
This brings us to CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996), upon which the majority relies for the proposition that a legislative declaration of emergency *488itself is conclusive. In CLEAN v. State, the court was asked to evaluate the validity of a declaration of emergency in a financing act for the Seattle Mariners’ new major league baseball stadium. The court cited to both Humiston and Luvene for the proposition that legislative declarations of emergency are conclusive unless obviously false.34 Yet, as this court had done in every emergency clause case, the inquiry did not end with the legislative declaration of emergency. Instead, the court acknowledged "[t]he more knotty question” of whether the financing act was immediately necessary, before independently evaluating whether the factual underpinning of the declaration of emergency were legally sufficient to constitute an emergency.35 The court noted that the Mariners had informed the King County Executive that without a new stadium the Mariners would be offered for sale after October 30, 1995.36 With only a few weeks to act, on October 11, 1995, the governor called a special session of the Legislature solely to address financing for a new stadium.37 The session concluded a week later when the Legislature adopted a financing act, which included a declaration of emergency.38 The court was satisfied that the Legislature acted in response to a "clear and present danger” that the State’s only major league baseball team would be lost without prompt action.39
Thus, this court has never given conclusive effect to the assertion of emergency itself. To do so would be to abdicate our duty to evaluate the constitutionality of legislative action. It would be no different than deferring to a legislative declaration that an act were necessary to further a compelling state interest. Instead, this court has upheld *489declarations of emergency only when the facts established a need for immediate response to public peril.
THE SPOKANE ORDINANCE FAILS TO DECLARE AN EMERGENT THREAT
It is apparent that the factual underpinnings of the Spokane ordinance do not constitute an emergency. Of course, we should give conclusive effect to the Spokane City Council’s declaration of the facts constituting the emergency. We should accept as true that the downtown area has suffered an economic decline and that the ordinance will revitalize the area.40 We should also accept as true that the developer must immediately execute leases to commit tenants to the project in order for the project to go forward.41 Yet, the danger to be remedied is not emergent because the economic decline has already happened.
Although the revitalization of downtown, like the construction of an airport in Gray, may be a project in the interest of improving the public welfare, it is not necessary for the immediate preservation of the public welfare. The failure of the project to proceed would not alter the status quo; it would be merely a lost opportunity to remedy what appears to be a long-standing problem. Thus, the Spokane ordinance is nothing more than an economic stimulus plan precisely of a type upon which the Spokane taxpayers should be allowed to vote. As the Gray court observed:
[The city council] must set forth in the ordinance a statement specifying not a mere conclusion, nor merely the purpose of the ordinance, but an actual existing public emergency. To hold otherwise would be to nullify the power withheld by the people of the city . . . when they provided for a referendum in their city charter, for it would mean a waiver of their *490express right to referendum whenever their city council chose to declare a certain situation an emergency[42]
CONCLUSION
Despite the majority’s assertion to the contrary, this case is in stark contrast to CLEAN v. State, where there was an immediate threat that the State could lose its only major league baseball team and the Legislature took the extraordinary action of calling a special legislative session solely to address this impending threat. There is no similarly impending threat in the present case. Even giving conclusive effect to the Spokane City Council’s concern that the project would fall through without immediate action, a potentially missed opportunity to correct a longstanding problem is not an emergency. The declaration of emergency in the ordinance, therefore, is legally insufficient to suspend the right of referendum the citizens of Spokane reserved to themselves in their city charter.
Reconsideration denied February 5, 1998.

Majority at 471-72 (quoting CLEAN v. State, 130 Wn.2d, 782, 808, 928 P.2d 1054 (1996) (quoting City of Tacoma v. Luvene, 118 Wn.2d 826, 851, 827 P.2d 1374 (1992) (quoting State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.2d 1 (1933)))).


There are two separate exceptions to the people’s referendum right: one for laws necessary for the immediate preservation of the public peace, health, or safety; and another for laws in support of the state government and its existing public institutions. See CLEAN v. State, 130 Wn.2d at 804 n.7 (discussing Const, art. II, § 1(b) (amend. 72)). Since this case involves application of the first exception only, my discussion of our relevant case law will be confined to those emergency clause cases addressing the first exception. As the majority correctly points out, the standard for evaluating declarations of emergency in state legislation is equally applicable to the city ordinance in the present case.


See supra note 1.


State ex rel. Hamilton v. Martin, 173 Wash. 249, 251-54, 23 P.2d 1 (1933).


Hamilton, 173 Wash. at 256-57 (quoting Rem. Stat. § 9992 (Supp. 1933)).


Hamilton, 173 Wash. at 257 (emphasis added).


Hamilton, 173 Wash. at 259.


State ex rel. Robinson v. Reeves, 17 Wn.2d 210, 215-16, 135 P.2d 75, 146 A.L.R. 280 (1943).


Robinson, 17 Wn.2d at 216-17.


Robinson, 17 Wn.2d at 217.


State ex rel. McLeod v. Reeves, 22 Wn.2d 672, 675, 157 P.2d 718 (1945).


McLeod, 22 Wn.2d at 674.


McLeod, 22 Wn.2d at 674-75.


State ex rel. Kennedy v. Reeves, 22 Wn.2d 677, 682-83, 157 P.2d 721 (1945).


Kennedy, 22 Wn.2d at 681 (quoting Laws of 1945, ch. 202, p. 579).


Kennedy, 22 Wn.2d at 682-84.


State ex rel. Pennock v. Reeves, 27 Wn.2d 739, 743, 179 P.2d 961 (1947).


Pennock, 27 Wn.2d at 741.


Pennock, 27 Wn.2d at 743-44.


In re Electric Lightwave, Inc., 123 Wn.2d 530, 541, 869 P.2d 1045 (1994).


In re Estate of Burns, 131 Wn.2d 104, 113, 928 P.2d 1094 (1997).


State ex rel. Gray v. Martin, 29 Wn.2d 799, 805-06, 189 P.2d 637 (1948).


Gray, 29 Wn.2d at 802-03 (emphasis omitted) (quoting Tacoma Ordinance 13082 (Apr. 16, 1947)).


 "We have consistently held that such legislative declaration of emergency and necessity for the enactment is conclusive and must be given effect, unless the declaration on its face is obviously false; and, in determining the truth or falsity of the legislative declaration, we will enter upon no inquiry as to the facts, but must consider the question from what appears upon the face of the act, aided by the court’s judicial knowledge. State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P. (2d) 1. We must give to the action of the legislature and its declaration of an emergency every favorable presumption.”
Gray, 29 Wn.2d at 804 (quoting Pennock, 27 Wn.2d at 743-44).


Gray, 29 Wn.2d at 806.


Id. (quoting State ex rel. Porter v. Superior Court, 145 Wash. 551, 559, 261 P. 90 (1927)).


 Gray, 29 Wn.2d at 808.


State ex rel. Humiston v. Meyers, 61 Wn.2d 772, 778, 380 P.2d 735 (1963).


Humiston, 61 Wn.2d at 778 (quoting State ex rel. Hoppe v. Meyers, 58 Wn.2d 320, 326, 363 P.2d 121, 100 A.L.R.2d 304 (1961) (quoting State ex rel. Pennock v. Coe, 42 Wn.2d 569, 257 P.2d 190 (1953) (quoting Pennock, 27 Wn.2d at 743-44))).


Humiston, 61 Wn.2d at 778.


Humiston, 61 Wn.2d at 776.


City of Tacoma v. Luvene, 118 Wn.2d 826, 851, 827 P.2d 1374 (1992) (quoting State ex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.2d 1 (1933)).


Luvene, 118 Wn.2d at 851 (quoting Tacoma Ordinance 24167, § 2).


CLEAN v. State, 130 Wn.2d 782, 807-08, 928 P.2d 1054 (1996).


CLEAN v. State, 130 Wn.2d at 807.


CLEAN v. State, 130 Wn.2d at 788.



id.



CLEAN v. State, 130 Wn.2d at 790-92.


CLEAN v. State, 130 Wn.2d at 808-09.


Majority at 472 (quoting Spokane Ordinance C31823 (Jan. 27, 1997)).



Id.



Gray, 29 Wn.2d at 808-09.